NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROBERTO CREA,
Plaintiff-Appellant,
V.
CITY OF HOPE, CITY OF HOPE NATIONAL
MEDICAL CENTER, AND BECKMAN RESEARCH
INSTITUTE OF TI'IE CITY OF HOPE,
Defendants-Appellees,
AND `
DOES 1 THROUGH 20,
Defen,dants.
2011-1106
Appeal from the United States District C0urt for the
Centra1 District of Ca1if0rnia in case n0. 08-CV-6464,
Judge Ge0rge H. Wu.
ON MOTION
ORDER

CREA V. CITY OF HOPE 2
Robert0 Crea moves without opposition for a 22-day
extension of time, until September 7, 2011, to Hle his
reply brief.
Upon consideration thereof
IT ls OR1:)ERED THAT:
The motion is granted
FOR THE COURT
AUG 1 1 2011 /s/ Jan I-Iorbal__\;
Date Jan Horba1y _
C]erk
cc: Robert J. Yorio, Esq. -
Jose h M. Li ner, Es . l D
p p q U.S. COUR`iEOlFEPPEALS FOR
921 me FEoEnALcrRcu1T
AUG 1 1 2011
.|AN HDRBAL¥
CLERK